Citation Nr: 1812402	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-16 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to an effective date earlier than April 27, 2011, for the grant of service connection for a traumatic brain injury (TBI).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In that decision, the RO, in relevant part, granted service connection for a traumatic brain injury (TBI) and assigned a 40 percent evaluation effective from April 27, 2011.  

In July 2014, the Veteran testified at a hearing before a Decision Review Officer (DRO). A transcript of that proceeding is associated with the record.

In his April 2014 substantive appeal, the Veteran requested a hearing before the Board.  The Veteran was notified of the date, time, and location of the scheduled hearing in a letter dated in May 2016.  However, he failed to report for that proceeding, and he has not requested that the hearing be rescheduled or provided good cause.  Therefore, the Board considers the hearing request withdrawn.  See 38 C.F.R. 20.704(d) (2017).   

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  


FINDINGS OF FACT

1.  In November 1968, the Veteran filed a claim for service connection for a head injury due to a fragment wound. 

2.  In a February 1969 rating decision, the RO granted service connection for hypalgesia of the right side of the face and hypalgesia of the tips of the right index finger and thumb.  The RO implicitly denied service connection for other residuals of a head injury.  The Veteran was notified of the decision and did not appeal or submit any additional evidence within the one-year period thereafter.  

3.  Following the February 1969 rating decision, the Veteran first filed a claim for service connection for a TBI on April 27, 2011.

4.  There has been no claim of clear and unmistakable error (CUE) in the February 1969 rating decision. 


CONCLUSION OF LAW

The criteria for an effective date prior to April 27, 2011, for the grant of service connection for a TBI have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.156, 3.400, 20.200, 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has alleged that VA failed in its duty to assist by not properly diagnosing his TBI.  However, as discussed below, the resolution of the earlier effective date issue turns on the finality of a  prior rating decision and when the Veteran filed his claim for service connection for TBI.  Thus, a current VA examination and opinion would not have any bearing on the outcome of this decision and are not needed to fairly decide the issue of entitlement to an earlier effective date.  See 38 U.S.C. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  Furthermore, allegations that VA failed in its duty to assist cannot form the basis of CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).    

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Law and Analysis

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a).  

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C. § 5110(a); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  It is settled law that the effective date for the grant of service connection following a final decision is the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds that the effective date statute, 38 U.S.C. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed").  In the Sears case, the Court explained that the statutory framework did not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  The Court explained that the term, new claim, as it appeared in 38 C.F.R. § 3.400(q), means a claim to reopen a previously and finally decided claim. 

Generally, a decision of the RO that is not timely appealed becomes final and binding in the absence of clear and unmistakable error (CUE).  In order for a veteran to be awarded an effective date based on an earlier claim, he or she has to show CUE in the prior denial of the claim.  38 C.F.R. §§ 3.104(b), 3.105(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  A claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  Fugo v. Brown, 6 Vet. App. 40 at 44 (1993); Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In order for a claimant to successfully establish a valid claim of CUE in a final RO rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error. Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, review en banc denied, 6 Vet. App. 162, 163 (1994) (noting that pleading and proof are two sides of the same coin; if there is a heightened proof requirement, there is, a fortiori, a heightened pleading requirement).  In this case, the Veteran and his representative have not specifically alleged CUE in the prior final decision.

In addition, another exception applies when evidence, other than service treatment records, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection.  In that situation, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).  

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. § 3.157.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1(p), 3.151, 3.155).  The amendments apply only to claims filed on or after March 24, 2015.  In this case, because the Veteran's claim was received by VA prior to that date, the former regulations apply, as provided below.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the Veteran has contended that he is entitled to an effective date prior to April 27, 2011, for the grant of service connection for TBI.  Specifically, he has asserted that the effective date for the grant of service connection should be the date of his separation from service.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an effective date earlier than April 27, 2011, for the grant of service connection for TBI.  

Historically, the Veteran's service treatment records reflect that he sustained a fragment wound to his left temple and a cerebral concussion due to shrapnel from a 40 mm round explosion in October 1968.  At the time of the injury, the Veteran experienced partial aphasia with slurred speech, confusion, clumsiness of the right extremity, and numbness of the right aspect of his face.  The Veteran's fragment wound was debrided and closed.  Thereafter, he remained under neurological observation, and his speech progressively cleared.  

In November 1968, the Veteran filed a claim for service connection for a head injury due to a fragment wound. 

During a February 1969 VA examination, the Veteran reported that he continued to experience some difficulty pronouncing words when he was very tired.  He also reported having symptoms of numbness on the right side of his face.  On physical examination, the Veteran had good balance and normal coordination.  There was no evidence of ataxia or weakness of the right side of the face.  It was noted that the Veteran's tongue deviated slightly to the left, but his speech and ability to swallow were normal.  A January 1969 x-ray of the Veteran's skull also showed no bony or soft tissue abnormalities, abnormal body erosions, intracranial calcification, or other roentgen defects.   The examiner diagnosed the Veteran with a scar on the left supratemporal region of the scalp, hypalgesia of the right side of the face, and hypalgesia of the tips of the right index finger and thumb.  He indicated that the Veteran's nervous system was otherwise normal. 

In a February 1969 rating decision, the RO adjudicated the Veteran's claim for service connection for residuals of a head injury due to a fragment wound.  The RO granted service connection for hypalgesia of the right side of the face and hypalgesia of the tips of the right index finger and thumb.  In so doing, the RO noted that the Veteran sustained a cerebral concussion and that he experienced slightly slurred speech at the time of his in-service head injury, but found that his condition had cleared.  

The Board notes that a copy of the notification letter for the February 1969 rating decision does not appear to be associated with the record.  However, there is a legal presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  In this case, a February 1969 disability award record indicated that an award letter was sent to the Veteran.  The Veteran and his representative have not contended that he did not receive notice of the February 1969 rating decision.  Therefore, the Board finds that the record does not contain clear evidence to the contrary to rebut the presumption of regularity.  

Based on the foregoing, the Board finds that the Veteran was notified of that February 1969 rating decision and of his appellate rights.  However, he did not file a notice of disagreement or submit new and material evidence within one year of receiving notice of the decision.  Therefore, the February 1969 rating decision became final.  38 C.F.R. §§ 3.104, 19.118, 19.153 (1969).

The Board also notes that "the 'implicit denial' rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision."  Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009).  The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well, based on several factors.  Adams, 568 F.3d at 962-63.

In Cogburn v. Shinseki, 24 Vet. App. 205 (2010),  the United States Court of Appeals for Veterans Claims (Court) set forth four factors that must be considered when determining whether a claim was implicitly denied: (1) "The relatedness of the claims;" (2) "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied;" (3) "the timing of the claims;" and (4) whether "the claimant is represented."  Id. at 212-214.

In this case, the Veteran has asserted that he filed his first claim for service connection for TBI in April 2011.  However, the Veteran's description of his claim and symptoms makes it clear that his April 2011 claim for service connection for TBI is identical or closely related to his November 1968 claim.  In this regard, the Veteran initially filed a claim for service connection for a head injury due to a fragment wound in November 1968.  During a February 1969 VA examination, the Veteran did not reference a specific diagnosed condition, but rather he described generalized symptoms.  In the February 1969 rating decision, the RO characterized the Veteran's claim broadly and considered service connection for residuals of a head injury due to a laceration.  Thereafter, in April 2011, the Veteran submitted a claim for service connection for TBI.  In so doing, the Veteran stated that he was awarded service connection for facial and hand injuries from his in-service head injury.  He recounted that his "head problems" subsequently worsened and that he was diagnosed with scarring of the brain in 2006.  In addition, during the July 2014 DRO hearing, the Veteran stated that he first became aware of additional residual symptoms of his head injury after his private physician informed him that he had a "blister on his head."  He further stated that VA and the military did not properly diagnose his disorder at the time of his separation from service.  Therefore, the Veteran appears to have primarily contended that his residuals of a head injury or TBI were not properly evaluated at the time of the February 1969 rating decision.   

In addition, the February 1969 rating decision specifically identified the Veteran's claim as entitlement to service connection for residuals of a head injury due to a fragment wound.  The RO granted service connection for the residuals of a head injury that were shown on examination.  In so doing, the RO addressed other reported symptoms, including speech impairment, difficulty swallowing, and slight deviation of the tongue.  The Board finds that the February 1969 rating decision was sufficiently specific to indicate to a reasonable person that the Veteran's claim for service connection for residuals of a head injury had been considered and that any other claimed residuals were implicitly denied.

Furthermore, the implicitly denied residuals of a head injury and the granted residuals were raised simultaneously in the Veteran's November 1968 claim and adjudicated in the February 1969 rating decision.  Moreover, although the Veteran was not represented at the time of the February 1969 decision, this is only one factor to be considered in terms of determining whether an issue was implicitly denied. 

Based on the foregoing, the Board finds that February 1969 rating decision implicitly denied service connection for any claimed residuals of a head injury other than hypalgesia of the right side of the face, right index finger, and thumb.  

In a February 2011 letter, the RO noted that the Veteran suffered a head injury during active duty and requested that he submit a statement in support of claim if he wished to apply for service connection for TBI.  Thereafter, the Veteran submitted a claim for service connection for TBI on April 27, 2011. 

During an April 2013 VA examination, the Veteran reported that he experienced a marked improvement in his speech and swallowing after his in-service head injury, but he occasionally experienced issues when he was fatigued.  The examiner noted that the Veteran had objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  The examiner indicated that the Veteran's judgment was normal; his social interaction was routinely appropriate; he was always oriented to person, time, place, and situation; and his visual spatial orientation was normal.  The examiner noted that the Veteran's motor activity was mildly decreased or with moderate slowing due to apraxia.  In addition, the Veteran's comprehension or expression, or both, of either spoken language or written language was only occasionally impaired.  The examiner further noted that the Veteran's consciousness was normal and there was no evidence of neurobehavioral effects or subjective symptoms.   

In a May 2013 rating decision, the RO, in relevant part, granted service connection for TBI manifested by impairment of motor activity, communication, attention, and concentration.  The RO assigned a 40 percent evaluation pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8045, effective April 27, 2011.  

Initially, the Board notes that the evidence of record contains no communication from the Veteran or his representative indicating an intent to file a claim for service connection for TBI at any time between the final February 1969 rating decision and April 27, 2011.  The Veteran and his representative have not argued otherwise.

The Board has also considered whether the provisions of 38 C.F.R. § 3.156(c) are applicable in the present case and whether the regulation would allow for reconsideration of the Veteran's original claim for service connection and a possible legal basis for an earlier effective date for the grant of service connection.  In this case, the RO received additional service records after the February 1969 rating decision.  However, to the extent that the records referenced the Veteran's in-service head injury, the records are redundant of evidence contained in service treatment records associated with the claims file at the time of the February 1969 rating decision.  Moreover, the grant of service connection for TBI in May 2013 was not based upon the service treatment records.  Rather, the decision was based upon the April 2013 VA examination.  Therefore, 38 C.F.R. § 3.156(c) does not provide a basis for an earlier effective date.

The Board does acknowledge that the Veteran has asserted that VA failed to properly diagnose his TBI.  See, e.g., August 2013 notice of disagreement; April 2014 substantive appeal; July 2014 DRO hearing transcript, at 3-4.  However, it is well established that allegations that VA failed in its duty to assist are, as a matter of law, insufficient to form a basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  Stated another way, any breach by VA of its duty to assist, such as by providing an adequate examination, cannot form a basis for a claim of clear and unmistakable error because such a breach creates only an incomplete record rather than an incorrect one.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Crippen v. Brown, 9 Vet. App. 412, 424 (1996).  Additionally, any allegations regarding how the AOJ weighed or evaluated the facts of the case in February 1969 rating decision cannot form the basis of a clear and unmistakable error claim.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

The Board also acknowledges that the Veteran has testified that his current claim for an earlier effective date is supported by the fact that the RO granted an earlier effective for his service-connected heart disorder.  See July 2014 DRO hearing transcript, at 4-5.  In February 2011, the RO granted service connection for coronary artery disease following a special review of the Veteran's claims file pursuant to Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816.  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III); Nehmer v. U.S. Veterans Admin., 494 F.3d. 846 (2007) (Nehmer IV).  Thereafter, in an April 2014 rating decision, the RO found clear and unmistakable error and granted entitlement to an earlier effective date for the grant of service connection for coronary artery disease.  In this case, the Veteran and his representative have not specifically alleged CUE in the February 1969 rating decision.  In addition, the Board observes that TBI is not a "covered herbicide disease."  Thus, the final stipulation, orders, and guidance provided in the Nehmer cases and VA's resulting regulations have no applicability here. 38 C.F.R. § 3.816.

In addition, the Board notes that the evidence of record reflects that the Veteran complained of TBI symptoms prior to April 2011.  Although the date of a VA or service department hospitalization or examination may be accepted as an informal claim in some instances under 38 C.F.R. § 3.157(b), that regulation is not applicable to the VA treatment records in this case.  The type of reopening contemplated under 38 C.F.R. § 3.157(b) is for compensation where a claim for service connection has been allowed but "compensation disallowed for the reason that the service-connected disability is not compensable in degree."  See MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected); Crawford v. Brown, 5 Vet. App. 33 (1993).  Here, a claim for service connection for residuals of a head injury other than hypalgesia was denied in February 1969, and the RO granted the claim for TBI in a May 2013 rating decision; no formal claim for service connection for TBI had been allowed before the May 2013 rating decision was promulgated.  Accordingly, the provisions of 38 C.F.R. § 3.157(b) do not apply in this case.

Based on the foregoing, the Board concludes that the February 1969 rating decision became final, and there is no claim for CUE on appeal.  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r). Accordingly, the effective date assigned can be no earlier than April 27, 2011, the date of VA's receipt of the Veteran's application to reopen his claim for service connection for TBI.  


ORDER

Entitlement to an effective date earlier than April 27, 2011, for the grant of service connection for TBI is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


